DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al. (US 2016/0276134) in view of Berry, III et al. (US 20160064260), both of record by Applicant.
Regarding independent claim 1, Collins (‘134) teaches in figure 1 and throughout the text, an electron beam etching apparatus, comprising: a chamber body (100) defining a process volume; a pedestal (110) disposed in the process volume; a first electrode (304) coupled to the pedestal; a lid (106 coupled to the chamber body; and a second electrode (108) coupled to the lid.

Further regarding claim 1, Berry III (‘260) teaches and ion injector comprised of, in part, the second electrode comprising a segmented surface comprising a plurality of angled surfaces disposed in a non- normal orientation relative to a datum plane defined by the first electrode for the purpose of promoting high density ion formation (see paragraphs 48-51 and figures 8-9.
Hence, it would have been obvious before the effective filing date of the claimed invention to use the electrode of Berry III in place of the second electrode in the ion electron beam etching apparatus of Collins for the purpose of promoting high density ion formation.

Regarding claim 2, Berry III (‘260) teaches the plurality of angled surfaces of the segmented surface are substantially uniform across the second electrode.  
The reason of combining is the same as for claim 1 above.

Regarding claim 3, Berry III (‘260) teaches the angled surfaces are disposed at an angle of between about 1 degree and about 75 degrees relative to the datum plane defined by the first electrode.  
The reason of combining is the same as for claim 1 above.


The reason of combining is the same as for claim 1 above.

Regarding claim 5, Berry III (‘260) teaches the angled surfaces are disposed at one or more angles of between about 1 degree and about 75 degrees relative to the datum plane defined by the first electrode.
The reason of combining is the same as for claim 1 above.

Regarding claim 6, Collins (‘134) teaches the pedestal is coupled to an actuator (112) configured to raise and lower the pedestal within the process volume.

Regarding claim 7, Berry III (‘260) teaches the actuator is operable to rotate the pedestal about a vertical axis.
The reason of combining is the same as for claim 1 above.

Regarding claim 8, Collins (‘134) teaches the first electrode is electrically insulated from the pedestal by an insulating material (302).  
Regarding claim 9, Collins (‘134) teaches the second electrode is electrically insulated from the lid by an insulating material (150).  
Regarding claim 10, Collins (‘134) teaches an RF power source coupled to the second electrode (paragraph 0053).  

Regarding claim 12, Collins (‘134) teaches a bellows assembly surrounding a portion of the pedestal that extends through the chamber body.  
Regarding claim 13, Collins (‘134) teaches a pump in fluid communication with the process volume via an exhaust port formed in the chamber body (vacuum pump, no number).  
Regarding claim 14, Collins (‘134) teaches one or more liners (102) disposed adjacent to the chamber body in the process volume.
Regarding claim 15, Collins (‘134) teaches the one or more liners comprise silicon containing material, carbon containing material, silicon carbon material, or silicon oxide containing materials (paragraph 0053, chamber (100) material, lines 21-25).
  
Regarding independent claim 16, Collins (‘134) teaches in figure 1 and throughout the text, an electron beam etching apparatus comprising: a chamber body (100) defining a process volume; a pedestal (110) disposed in the process volume; a first electrode (304) coupled to the pedestal; a lid (106) coupled to the chamber body; and 33PATENTAttorney Docket No.: 44016369US02a second electrode (108) coupled to the lid, the second electrode fabricated from a high secondary electron emission coefficient material.
Collins (‘134) does not teach the second electrode comprising a segmented surface comprising a plurality of angled surfaces disposed in a non- normal orientation relative to a datum plane defined by the first electrode.

Hence, it would have been obvious before the effective filing date of the claimed invention to use the electrode of Berry III in place of the second electrode in the ion electron beam etching apparatus of Collins for the purpose of promoting high density ion formation.
Regarding claim 17, Berry III (‘260) teaches the plurality of angled surfaces of the segmented surface are substantially uniform across the second electrode.  
The reason of combining is the same as for claim 1 above.

Regarding claim 18, Berry III (‘260) teaches the angled surfaces are disposed at an angle of between about 1 degree and about 75 degrees relative to the datum plane defined by the first electrode.  
The reason of combining is the same as for claim 1 above.

Regarding claim 19, Berry III (‘260) teaches the plurality of angled surfaces of the segmented surface differ in at least one of angle, position, spacing, or orientation.  
The reason of combining is the same as for claim 1 above.


Collins(‘134) does not teach an electrode comprising a segmented surface comprising a plurality of angled surfaces disposed in a non-normal orientation relative to a datum plane defined by the electrostatic chucking electrode.
Further regarding claim 20, Berry III (‘260) teaches and ion injector comprised of, in part, the second electrode comprising a segmented surface comprising a plurality of angled surfaces disposed in a non- normal orientation relative to a datum plane defined by the first electrode for the purpose of promoting high density ion formation (see paragraphs 48-51 and figures 8-9.
Hence, it would have been obvious before the effective filing date of the claimed invention to use the electrode of Berry III in place of the second electrode in the ion electron beam etching apparatus of Collins for the purpose of promoting high density ion formation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879